    Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 1 of 11 PageID #: 92



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DISTRICT

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       No. 4:18-CR-00977-CDP
                                             )
ANTONIO DIXSON,                              )
                                             )
                      Defendant.             )

                        UNITED STATES OF AMERICA'S
                  FIRST MOTION IN LIMINE FOR ADMISSION OF
                OTHER CRIMES, WRONGS, OR ACTS OF DEFENDANT

        COMES NOW the United States of America and moves this Court in limine to admit at

trial evidence of other crimes, wrongs, or acts of Defendant pursuant to Federal Rule of Evidence

404(b). In support of its motion, the United States of America states as follows:

                                       INTRODUCTION

        By letter dated November 5, 2019, the United States has given notice to Defendant Antonio

Dixson (“Dixson” or “Defendant”) that it intends to offer testimonial and documentary evidence

at trial regarding Dixson’s prior crimes. Specifically, the United States intends to introduce

evidence at trial pursuant to Federal Rule of Evidence 404(b) regarding Dixson’s conviction in the

22nd Judicial Circuit Court, State of Missouri, Case No. 22061-00720, for one count of Unlawful

Use of a Weapon and one count of Possession of a Defaced Firearm.1




1
       Mr. Dixson has also been convicted of: (1) physical taking property from a victim (Case
No. 0622-CR00242); (2) possession of controlled substances and possession of less than 35 grams
of marijuana (Case No. 0722-CR06612); and (3) third degree assault on a correctional officer and
second degree property damage (Case No. 1622-CR04192). The United States is not seeking the
admission of these prior bad acts pursuant to Rule 404(b).
                                                 1
     Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 2 of 11 PageID #: 93



                                   STATEMENT OF FACTS

I.       This Case.

         On October 28, 2018, at approximately 10:00 p.m., St. Louis Metropolitan Police Officers

Benjamin Bayless (“PO Bayless”) and Luke McDonnell (“PO McDonnell”) (collectively, “the

officers”) were on routine patrol in the downtown area of Tucker Street and Locust Street, which

is located in the City of St. Louis within the Eastern District of Missouri. The officers observed

a suspected trespasser on an entrance ramp to the Christ Church Cathedral, located at 1210 Locust

Street, St. Louis, Missouri. The Christ Church Cathedral had made several complaints to the police

department regarding trespassers on church property, including complaints that trespassers were

frequently involved in drug use and fighting. The officers approached the suspect in order to

investigate whether or not he was trespassing.

         The officers identified the suspect as Antonio Dixson.      When advised that he was

trespassing and needed to leave, Dixson began to argue with the officers and become verbally

aggressive. He argued he was not trespassing because he was present on the church property “all

the time.” When Dixson refused to leave, he was placed under arrest. PO McDonnell performed

a search of Dixson incident to his arrest. PO McDonnell located a firearm within Dixson’s

waistband. The firearm was loaded with seven rounds of ammunition, and Dixson had an

additional 11 rounds of ammunition on his person.

         The seized firearm and ammunition were analyzed by an expert firearms examiner with the

Saint Louis Metropolitan Police Department Crime Laboratory. The firearm was a Taurus Tracker

.357 caliber revolver. The firearm was manufactured outside the State of Missouri. Therefore, the

firearm traveled through interstate commerce to Missouri and before or during Defendant’s




                                                 2
  Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 3 of 11 PageID #: 94



possession. The firearm was test fired and functioned as designed. The firearm is a “firearm” as

defined under federal law.

        Prior to October 28, 2018, Dixson had been previously convicted of at least one felony

crime punishable by a term of imprisonment exceeding one year. On October 28, 2018, Dixson

knew he had been previously convicted of at least one felony crime punishable by a term of

imprisonment exceeding one year, because he had in fact received a seven-year sentence for at

least one of his previous convictions. Accordingly, a federal grand jury returned an indictment

against Defendant charging him with one count of being a previously convicted felon in possession

of a firearm. A jury trial is presently set for Tuesday, November 12, 2019.

II.     Dixson’s Other Crimes, Wrongs, or Acts: February 27, 2006, Possession of a Firearm

        On February 27, 2006, Police Officer David Berkley with the Saint Louis Metropolitan

Police Department was dispatched to an area near Cherokee Street in response to a report of a

teenager carrying a firearm. Officer Berkley responded and located Antonio Dixson with two

other individuals near the scene. He approached Dixson to investigate whether he was the subject

of the report.

        The three teenagers reported they were walking home, but were unable to state the address.

They then said they were going to a place with no address. During this questioning, Dixson

became agitated and began to act nervous. None of the individuals could produce identifications

when requested. Officer Berkley began to pat down the individuals for officer safety. When

patting down Dixson, he felt the distinctive butt of a firearm in his right front pocket. Dixson

admitted there was a firearm in his pocket, but stated he had just found one lying on the ground

and picked it up. The firearm was determined to be a Smith & Wesson .38 caliber six-shot

revolver. The firearm was defaced in that the serial number had been scratched out.



                                                3
 Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 4 of 11 PageID #: 95



       Dixson was charged by Complaint in the 22nd Judicial Circuit, State of Missouri, on

February 28, 2006, and by Information on April 7, 2006, with one count of Unlawful Use of a

Weapon and one count Possession of a Defaced Firearm. On January 10, 2007, Dixson was

sentenced to 4 years on Count One and 6 months on Count Two. Execution of the sentence as to

both counts was suspended and Dixson was placed on probation. On January 11, 2008, Dixson’s

probation was revoked. He was ordered discharged on Count Two, but the four-year sentence on

Count One was ordered executed.

                                            ANALYSIS

        Dixson has pled not guilty to the present charge, and, as such, Dixson has placed the

burden on the Government to prove each element of the presently charged offense beyond a

reasonable doubt. One such element is that Defendant knowingly and/or intentionally possessed

a firearm. As such, the United States is entitled to introduce evidence, pursuant to Rule 404(b), of

Defendant’s previous convictions of one count of unlawful use of a weapon and one count of

possession of a defaced firearm.

       Evidence of other crimes, wrongs, or acts is admissible to show “motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of mistake or lack of accident.” Fed. R.

Evid. 404(b); United States v. Walker, 470 F.3d 1271, 1275 (8th Cir. 2006). “Rule 404(b) is a rule

of inclusion, prohibiting only evidence that tends solely to prove the defendant's criminal

disposition.” United States v. Shoffner, 71 F.3d 1429, 1431 (8th Cir. 1995). See, United States v.

Foster, 344 F.3d 799, 801 (8th Cir. 2003) (“Rule 404(b) is a rule of inclusion; assuming that the

other tests for admissibility are satisfied, evidence of a prior crime should be excluded only when

its sole relevance goes to the character of the defendant.”) (internal citation omitted); United States

v. Yellow, 18 F.3d 1438, 1441 (8th Cir. 1994).



                                                  4
 Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 5 of 11 PageID #: 96



       Rule 404(b) evidence is inadmissible "only when such evidence clearly had no bearing on

the case and was introduced solely to prove the defendant's propensity to commit criminal acts."

Foster, 344 F.3d at 801 (quoting United States v. Ruiz-Estrada, 312 F.3d 398, 403 (8th Cir. 2002)).

It is well established that evidence of other crimes, wrongs, or acts is admitted properly when it is:

               (1)     relevant to a material issue;

               (2)     similar in kind and not overly remote in time to the crime
                       charged;

               (3)     supported by sufficient evidence;

               (4)     higher in probative value than prejudicial effect.

United States v. Adams, 783 F.3d 1145, 1149 (8th Cir. 2015); See also Walker, 470 F.3d at 1274;

United States v. Vieth, 397 F.3d 615, 617-18 (8th Cir. 2005). “[The Eighth Circuit has] held on

many occasions that prior convictions of firearm offenses are admissible to prove that the

defendant had the requisite knowledge and intent to possess a firearm.” Adams, 783 F.3d at 1149.

       As detailed below, the United States can satisfy this four-part test for the admissibility of

evidence, pursuant to Rule 404(b), as to Dixson’s 2007 convictions on one count of unlawful use

of a weapon and one count of possession of a defaced firearm.

       A.      Dixson’s Prior Bad Acts Are Relevant to the Central Issues of the Case

       The evidence regarding Dixson’s 2007 convictions are relevant for the purposes listed in

Rule 404(b), including knowledge and intent. Dixson’s previous act of possessing a firearm is

relevant to showing that Defendant’s act of possessing the firearms in the presently charged case

was knowingly and intentionally done and that it was not the result of a mistake. “Evidence that

a defendant possessed a firearm on a previous occasion is relevant to show knowledge and intent.”

Walker, 470 F.3d at 1274. A defendant’s “prior conviction for armed robbery addresses the

material issue of his knowledge of the presence of the firearm and his intent to possess it.” Id. In

                                                  5
 Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 6 of 11 PageID #: 97



the Walker case, the government was allowed to admit this evidence of knowledge and intent, even

when the defendant did not specifically argue lack of knowledge or intent at trial. Id. (“Knowing

possession of a firearm, however, is an element of 18 U.S.C. § 922(g)(1), and Walker placed his

knowledge of the firearm's presence in the headboard of the bed at issue by pleading not guilty to

the crime and requiring the government to prove his guilt beyond a reasonable doubt.”).

       When a defendant claims that a firearm’s presence is a mere coincidence, that it was left

behind by another individual, or that someone planted it on him, evidence of previous possession

of a firearm “establishes clearly the logical connection between a convicted felon's knowing

possession of a firearm at one time and his knowledge that a firearm is present at a subsequent

time (or, put differently, that his possession at the subsequent time is not mistaken or accidental).”

United States v. Jernigan, 341 F.3d 1273, 1281 (11th Cir. 2003) (parenthetical in original); see

also United States v. Harris, 324 F.3d 602, 607 (8th Cir. 2003) (summarily affirming, in a felon-

in-possession case, district court’s admission of Rule 404(b) testimony that “a visitor to [the

defendant’s] home . . . saw him possess a firearm prior to his arrest”); United States v. Cassell,

292 F.3d 788, 795 (D.C. Cir. 2002) (Rule 404(b) evidence admissible to show lack of mistake).

In other words, evidence of Defendant’s prior possession of firearms is clearly admissible to

establish the material issues enumerated in Rule 404(b). The Government is seeking to introduce

this Rule 404(b) evidence to establish these material issues – the Government is not seeking to

introduce this evidence to paint Defendant as a bad guy.

        B.     Dixson’s Prior Bad Acts Are Similar and Recent

       Second, Defendant’s prior convictions have strong similarities to the crime for which

Defendant is now charged. The Eighth Circuit has noted that “the prior acts need not be duplicates,

but must be sufficiently similar to support an inference of criminal intent.” Walker, 470 F.3d at



                                                  6
  Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 7 of 11 PageID #: 98



1275 (citation omitted). In Walker, the court concluded that the defendant’s prior conviction for

first degree robbery was similar in kind to the charge of being a felon in possession of a firearm,

as each offense involved his possession of a firearm in connection with a criminal act. Id. Here,

Dixson’s prior conviction for unlawfully possessing a concealed weapon is similar in kind to the

present charge of being a felon in possession of a firearm.

        As for proximity in time, Defendant’s convictions are more than sufficiently close in time

so as not to bar the admission. Without taking into consideration any period of incarceration, 12

years and 8 months elapsed between Defendant’s prior act of a possessing firearm and the offense

date of the presently charged case. Walker, 470 F.3d at 1275 (affirming use of 18-year-old

conviction for 404(b) evidence). However, considering the Defendant’s incarceration time, this

proximity is even closer. Id. (noting that Walker served 10 years on an 18-year-old conviction,

and therefore Walker was only out of prison for eight years since the 404(b) offense). Dixson was

convicted of this offense in 2007 and sentenced to probation. His probation in this and another

case was revoked in April 2008, and he was incarcerated through July 29, 2014, with only a brief

three-month parole period during that time, for a total period of incarceration of six years. He

spent an additional 15 months in prison for a conviction that was later overturned on appeal. In

all, of the 12 years between Defendant’s prior firearm arrest and his current arrest, he was

un-incarcerated for less than 5 years and 5 months.       As the Eighth Circuit has made clear,

proximity in time is a factor in deciding whether to admit 404(b) evidence, but there is no fixed

period within which the prior acts must have occurred. United States v. Baker, 82 F.3d 273, 276

(8th Cir. 1996); see also United States v. Burkett, 821 F.2d 1306, 1310 (8th Cir. 1987) (“[T]here

is no specific number of years beyond which prior bad acts are no longer relevant to the issue of

intent.”).



                                                 7
 Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 8 of 11 PageID #: 99



         Indeed, a significant lapse of time does not necessarily diminish the probative value of the

prior bad act. Of course, when Defendant’s previous act of possessing a firearm occurred 12 years

prior to the charged offense, such a span of time is hardly enough time to make this evidence

unduly remote. See United States v. Halk, 634 F.3d 482, 487-88 (8th Cir. 2011) (19-year-old

conviction); Walker, 470 F.3d at 1274-75 (18-year old robbery conviction); United States v.

Strong, 415 F.3d 902, 905-06 (8th Cir. 2005) (16-year old conviction for being a felon in

possession of a firearm); United States v. Williams, 308 F.3d 833, 838 (8th Cir. 2002) (prior

robbery crimes spanning 20 years, 16 of which were spent in prison); United States v. Ironi, 525

F.3d 683, 687-688 (8th Cir. 2008) (eight-year-old and ten-year old convictions).

         Furthermore, Dixson’s 2007 convictions clearly are not unduly remote considering (a) their

relevance to the issues of his knowledge and intent regarding the firearm he possessed on October

28, 2018, and (b) the fact that Dixson had been incarcerated for a majority of the time since that

conviction. Certainly, Dixson did not “un-learn” what he knows about illegal firearms and their

use in the interval between the prior act and his current act of possessing a firearm as a convicted

felon.

         C.     The Prior Convictions Are Supported By Sufficient Evidence

         The circumstances of Dixson’s 2007 convictions will be proven by sufficient evidence.

The United States intends to prove these convictions through the introduction of court documents;

namely, the complaint, and his January 2008 judgment executing the sentence. The United States

will present certified records as to the case. The Government reserves the right to put on a

testimonial witness, too. This evidence will be sufficient to prove Dixson’s prior possession of

firearms. As for certified records, they are sufficient to prove a defendant’s prior convictions in

the Eighth Circuit. Walker, 470 F.3d at 1275; Ruiz-Estrada, 312 F.3d at 403-04.



                                                  8
 Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 9 of 11 PageID #: 100



       D.      The Potential Prejudice Does Not Substantially Outweigh Its Probative Value

       The potential prejudice from evidence that a defendant previously possessed a firearm does

not substantially outweigh the probative value of such evidence. The Eighth Circuit and this Court

repeatedly have held in cases such as this that the potential prejudice from evidence that a

defendant previously possessed firearms does not substantially outweigh the probative value of

such evidence. See, e.g., United States v. Cole, 537 F.3d 923, 928 (8th Cir. 2008) (AWe bear in

mind that all Rule 404(b) evidence is inherently prejudicial, but the test under Rule 403 is whether

its probative value is substantially outweighed by the danger of unfair prejudice.@) (citation and

internal quotations omitted); United States v. Cockerham, 417 F.3d 919, 921 (8th Cir. 2005)

(holding admission of two prior felon-in-possession convictions in trial of firearm charge was not

unduly prejudicial); Harris, 324 F.3d at 607; United States v. Wesley, 990 F.2d 360, 366 (8th Cir.

1993); see also Jernigan, 341 F.3d at 1282; United States v. Cassell, 292 F.3d 788, 795 (D.C. Cir.

2002); United States v. Gomez, 927 F.2d 1530, 1534 (11th Cir. 1991).

       The United States will not belabor the evidence and will propose a limiting instruction

regarding the limited purposes for which the evidence may be used in order to minimize any

prejudice. See United States v. Amendares, 397 F.3d 653, 662 (8th Cir. 2005); United States v.

Crenshaw, 359 F.3d 977, 1004 (8th Cir. 2004); United States v. Williams, 340 F.3d 563, 569-70

(8th Cir. 2003). The Eighth Circuit presumes that the jury will follow the limiting instructing,

limit its use to permitted purposes, and not convict the defendant in violation of the limiting

instruction. Adams, 783 F.3d at 1151. The proposed jury instruction to be read with the Rule

404(b) evidence is attached to this Motion as Exhibit A.




                                                 9
Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 10 of 11 PageID #: 101



                                       CONCLUSION

       WHEREFORE, the United States respectfully requests that this Court grant its motion in

limine and admit the foregoing evidence of Defendant's prior crimes, wrongs, or acts pursuant to

Federal Rule of Evidence 404(b) and well-established Eighth Circuit precedent.

                                                   Respectfully submitted,

                                                   JEFFREY B. JENSEN
                                                   United States Attorney

                                                   /s/ Jason S. Dunkel
                                                   JASON DUNKEL, #65886(MO)
                                                   Assistant United States Attorney
                                                   111 South Tenth Street, 20th Floor
                                                   Saint Louis, Missouri 63102
                                                   Jason.Dunkel@usdoj.gov
                                                   Telephone: (314) 539-2200
                                                   Facsimile: (314) 539-3887




                                              10
Case: 4:18-cr-00977-CDP Doc. #: 49 Filed: 11/05/19 Page: 11 of 11 PageID #: 102



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed on November 5, 2019,
electronically with the Clerk of the Court to be served by operation of the Court’s electronic filing
system upon the following: David Brengle, attorney for the Defendant.

                                                      /s/ Jason S. Dunkel
                                                      JASON S. DUNKEL, AUSA




                                                 11
